Citation Nr: 1232848	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-24 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for bilateral pes cavus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from January 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and May 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, denying the claim of service connection for peripheral neuropathy of the lower extremities and assigning an initial disability evaluation of 10 percent for the Veteran's bilateral pes cavus.  

The Veteran was scheduled for a hearing before a Veterans Law Judge at the Hartford, Connecticut RO in April 2010.  The Veteran failed to report to this hearing, and VA has yet to receive a statement of good cause from the Veteran for his failure to report or a request that he be rescheduled for another hearing.  As such, his request for a Travel Board hearing is deemed withdrawn.  

The issue of entitlement to an initial disability evaluation in excess of 10 percent for bilateral pes cavus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's peripheral neuropathy of the lower extremities is a result of active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal - namely, service connection for peripheral neuropathy of the lower extremities.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for peripheral neuropathy of the lower extremities.  Having viewed all of the evidence of record in a light most favorable to the Veteran, the Board finds that the Veteran's peripheral neuropathy of the lower extremities indeed manifested as a result of military service.  As such, service connection is warranted.  

The Veteran's service treatment records reflect a great deal of treatment for the feet.  The Veteran was frequently seen with complaints of pain and swelling in both feet, and he was noted to be suffering pes cavus and a chronic foot strain.  According to a January 1971 record, the Veteran was experiencing pain in the ankles and feet that was related to walking and standing for prolonged periods of time.  This was felt to "probably" be related to ill-fitting boots.  

The first post-service evidence of numbness in the feet is a VA outpatient treatment record dated February 2007.  According to this record, the Veteran had been suffering from left leg and foot numbness since his military service.  These complaints were again noted upon treatment in October 2007.  The Veteran was provided an electromyograph (EMG) in November 2007 and this revealed electrodiagnostic evidence of peripheral neuropathy with more sensory than motor involvements in both lower extremities.  A June 2008 VA outpatient treatment record reflects that the Veteran was continuing to suffer from bilateral foot numbness.  The Veteran was noted to be suffering from mild sensory polyneuropathy.  

The Veteran was subsequently afforded a VA neurological examination in September 2008.  The examiner noted that the evidence demonstrated that the Veteran was suffering from pes cavus upon enlistment, and that he was subsequently seen on multiple occasions for foot and ankle pain and swelling.  The examiner also noted that service treatment records related this symptomatology to ill-fitting boots.  The Veteran reported that he had been suffering from numbness of the lower extremities for the past 35 years after he was forced to wear boots that were too tight for his feet.  This condition had reportedly worsened over the years on a gradual basis.  The examiner concluded that the Veteran suffered from peripheral neuropathy of the lower extremities with a work up documenting no reversible causes.  The examiner was of the opinion that it was at least as likely as not that this condition arose as a result of compression injuries from being issued boots that were too tight during military service.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the above evidence demonstrates that service connection for peripheral neuropathy of the lower extremities is warranted.  The Veteran's service treatment records reflect multiple complaints of pain and swelling in the feet and ankles.  The Veteran has also provided statements indicating that he has been suffering from a gradually worsening numbness in the feet since he was forced to wear boots that were too small while in the military.  The Board recognizes that there is no medical evidence of record of numbness in the feet for more than 30 years following the Veteran's separation from active duty.  However, lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  In the present case, there is nothing of record to call into question the credibility of the Veteran's assertions.  In fact, the service treatment records do relate his symptomatology to ill-fitting boots in January 1971.  The September 2008 VA examiner also agreed that it was at least as likely as not that this was the cause of the Veteran's current disability.  As such, the evidence of record demonstrates that service connection for peripheral neuropathy of the lower extremities is warranted.  

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that service connection for peripheral neuropathy of the lower extremities is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  


ORDER

Service connection for peripheral neuropathy of the lower extremities is granted.  


REMAND

The Veteran also contends that he is entitled to an initial disability evaluation in excess of 10 percent for his service-connected bilateral pes cavus.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran was last afforded a VA examination of the feet in June 2008.  In addition, the most recent evidence of treatment at a VA Medical Center (VAMC) is dated September 2008.  Therefore, the record contains no evidence to illustrate the current level of severity of the Veteran's pes cavus for the past four years.  

VAMC records prepared since September 2008 must be obtained and incorporated into the claims file.  The Veteran should also be scheduled for a current VA examination of the feet to determine the current level of severity of his service-connected bilateral pes cavus.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since June 2008, the Veteran has continued to argue that his feet are more than 10 percent disabling and that all of his toes are now damaged.  This suggests a possible change in the Veteran's overall disability and that a new examination is necessary to determine the current level of severity of the Veteran's bilateral pes cavus.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/Appeals Management Center (AMC) should obtain VA treatment records prepared since September 2008 and incorporate them into the claims file.  

2.  The Veteran should be scheduled for a VA examination before an appropriate specialist(s) to determine the current level of severity of his service-connected bilateral pes cavus.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's bilateral foot disability.  In this regard, the examiner should state whether the Veteran's disability more nearly approximate:

a) Bilateral pes cavus-great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads;

b) Bilateral pes cavus-all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads; or

c) Bilateral pes cavus-marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.

***A complete rationale must be provided for such finding above.

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected bilateral pes cavus.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

The examiner should also discuss to what extent this disability effects the Veteran's employability and impacts his activities of daily living.  The Veteran's lay statements regarding his symptomatology must be considered and discussed as well.  

3.  The RO/AMC should then review the claims file and all additional development to ensure that the mandates of this remand have been satisfied.  If additional development is deemed necessary, these steps should be taken prior to returning this case to the Board.  

4.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


